Citation Nr: 0505732	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to May in 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that, by way of correspondence dated December 
2004, the veteran withdrew his claim of entitlement to 
nonservice-connected pension benefits.  Therefore, this issue 
is no longer considered to be in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims

2.  There is competent medical evidence supporting the 
finding of a preexisting right knee disability that underwent 
a permanent worsening in service.

3.  There is competent medical evidence supporting the 
finding of a preexisting left knee disability that underwent 
a permanent worsening in service.


CONCLUSIONS OF LAW

1.  A right knee disability was aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).

2.  A left knee disability was aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the veteran is claiming entitlement to service 
connection for right knee disability.  The record 
demonstrates that the veteran's entrance examination report 
from January 1971 contains a notation of a right knee 
disability.  Thus, the veteran is not entitled to the 
presumption of soundness as to that disorder.

The Board must now determine whether or not the evidence 
shows the veteran's pre-existing disability was aggravated 
during active duty service.  Initially, the Board notes that 
veteran's service medical records show that a January 1971 
letter from Dr. J. Conrad states that the veteran reported 
injuring his knee in November 1969 and that Dr. Conrad had 
diagnosed the veteran with chondromalacia of the right 
patella in December 1969.  

In March 1971, during service, the veteran was diagnosed with 
mild to moderate chondromalacia of the right patella.  
Quadriceps atrophy was also noted on the left.

A February 2002 VA fee-basis examination report reflects that 
the veteran claimed to have injured his knees in 1971 during 
active duty service.  The veteran also claimed to have not 
had any knee problems prior to entry into service.  The 
examiner noted that he reviewed the veteran's medical 
records, although he only cited to those from 1999 to 2001.  
The examiner stated that it was his opinion that the 
bilateral chondromalacia seen at the time of the veteran's 
entry into active duty service was made chronically worse by 
his active duty service.  Also, the examiner noted that the 
right knee disorder was not caused by the left knee disorder 
but was instead "due to chondromalacia of the patella noted 
in the service and aggravated by the physical efforts while 
he was in service."  

A March 2004 VA medical opinion indicates that the physician 
conducted a review of the veteran's claims file and 
associated service medical records.  The physician noted that 
he found no evidence of injury or sick call visit for the 
veteran's right knee during his active duty service period of 
less than 90 days.  He did indicate that the veteran 
complained of right knee pain which he stated would be 
anticipated, as there was historical evidence of record of a 
right knee injury in 1969 or 1970.  The physician further 
noted that he reviewed the February 2002 VA fee-basis 
examination report.  He concluded that the veteran had 
patellofemoral pain syndrome of the right knee which was 
unlikely to be causally related to his military service, and 
there was no evidence to suggest chronic worsening of the 
condition secondary to military service.  The physician 
further stated that there is no evidence of left knee injury 
or aggravation secondary to military service.  

In this case, there are conflicting medical opinions as to 
whether the veteran's right and left knee disabilities are 
etiologically related to service.  The Board is aware that 
the examiner who conducted the February 2002 examination and 
offered a favorable opinion did not directly cite to specific 
service medical records.  However, he did cite to other 
medical records contained in the claims file, and there is no 
indication that he was furnished these records separately 
from the claims file.  Moreover, an examination request 
report from February 2002 reflects that the claims file was 
to be sent to the examiner.  As such, the Board cannot 
definitively state that the claims file was not reviewed by 
this examiner.  

Under 38 U.S.C.A. § 5107(b), all doubt is to be resolved in a 
claimant's favor where there is an approximate balance of 
positive and negative evidence in regard to a material fact. 
Assuming that both medical opinions were based on a claims 
file review, the Board must find that it is at least as 
likely as not that the veteran's right and left knee 
disabilities are etiologically related to service.  As such, 
the Board concludes that the evidence supports service 
connection for the veteran's right and left knee 
disabilities.  This represents a full grant of the benefits 
sought on appeal.


ORDER

The claim of entitlement to service connection for a right 
knee disability is granted.

The claim of entitlement to service connection for a left 
knee disability is granted.


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


